Citation Nr: 0308465	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.  

Parenthetically, the Board remanded the claim in March 2000, 
which also included a claim for entitlement to service 
connection for a hearing loss disability.  By rating decision 
dated in November 2002, the RO granted service connection for 
hearing loss and the only remaining issue is as stated on the 
title page.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for service connection for a 
low back disorder and has notified him of the information and 
evidence necessary to substantiate the claim.

2.  The service separation examination report is negative for 
any indication of the presence of a chronic low back 
disorder.

3.  The medical evidence is negative for a low back disorder 
for many years after service separation.

4.  The preponderance of medical evidence weighs against a 
finding of a medical nexus between military service and the 
veteran's current low back complaints.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that he injured his back 
during military service by hauling heavy radio equipment, 
falling down during reconnaissance missions, and at the time 
he sustained a combat-related injury to his knee.  He asserts 
that his back has gotten worse over a period of time and that 
he should be service connected.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board accepts for purposes of this 
decision that the veteran experienced back symptomatology in-
service.  To that end, the Board acknowledges his statements 
and testimony as to carrying heavy radio equipment and 
falling down during reconnaissance missions.  Moreover, the 
veteran sustained a bullet wound to the left knee in service 
and it would be reasonable to assume that he fell at the time 
of the injury.  However, attempts to locate all the veteran's 
service medical records have been unsuccessful.  Apparently, 
his records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is 
mindful that in a case such as this one, where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Despite the apparent absence of a full set of service medical 
records, the Board notes that the service separation 
examination (which is associated with the claims file) is 
negative for complaints of, treatment for, or diagnosis of a 
chronic low back disorder.  Specifically, the discharge 
examination reflects a normal clinical evaluation of the 
veteran's spine.  Therefore, although the Board accepts the 
veteran's statements as to in-service back symptomatology, 
there is no evidence of a chronic low back disorder noted in 
service.

Next, there is no evidence of continuity of symptomatology 
related to a low back disorder, as evidenced by the absence 
of treatment for many years after service.  Of note, several 
medical records dated in the late 1950s are associated with 
the claims file but reflect no complaints of, treatment for, 
or diagnosis of a low back disorder.  There are no other 
medical records associated with the claims file until the 
veteran filed his claim in 1994.  In a September 1995 
treatment record, he complained of a three-week history of 
pain in the shoulder, arm, down the back and into the left 
hip.  The diagnostic impression was low back and hip strain.  
However, there was no indication of treatment for a low back 
disorder prior to 1994, some 40 years after service 
separation.  As such, the Board places significant probative 
value on the, at a minimum, 40-year gap between discharge 
from military service and the first reported low back 
complaints, and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1953 
and the diagnosis in 1994.  

Next, as noted above, the veteran need not show that a low 
back disorder was present during service if the evidence 
establishes a medical nexus between his current disability 
and military service.  While the veteran has reported that he 
has experienced back pain since military discharge, the mere 
contentions of the veteran as to a medical nexus, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his symptomatology with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Further, the Board places significant probative value on two 
VA examinations, undertaken specifically to address whether 
there was a causal relationship between military service and 
the veteran's low back complaints.  Specifically, in a June 
1997 VA examination, the veteran reported a history of 
psoriatic arthritis, and carrying radio equipment and falling 
down in service.  He complained of mid and low back pain when 
driving for a long time.  After a physical examination, the 
examiner remarked that the veteran's present back condition 
was not related to military service.  The examiner found 
significant the length of time from discharge, the absence of 
an evaluation when injured, and the absence of treatment from 
the time of discharge and concluded that he could not 
determine the etiology of the back condition.  In a more 
recent VA examination report dated in November 2002, the 
examiner concluded that there was "no back pathology on 
physical examination that could be associated to alleged fall 
backwards."  He further noted that the veteran's "complaint 
of low back pain is more likely not related to fall in 
military service, could be related to history of psoriatic 
arthritis."

Based on the evidence above, the Board finds that the medical 
evidence of record does not support the veteran's contention 
that his current low back complaints are causally related to 
his military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Notably, the Board is inclined to assign 
higher probative value to the VA examinations because they 
were specifically undertaken to address the issue on appeal, 
i.e. whether the veteran's current back complaints were 
related to military service.  In addition, the examiner 
considered the veteran's reported past history of falls in 
service and carrying heavy equipment, noted the history of 
psoriatic arthritis, and had the claims file for review prior 
to rendering their decisions.  There is no indication that 
the examiners inaccurately stated the facts as related by the 
veteran.  Therefore, the Board places significant probative 
value on the medical opinions.

In addition, despite his continued assertion that his low 
back complaints began in service, the United States Court of 
Appeals for Veterans Claims has held that "[a]s a layman, 
appellant is not qualified to proffer an opinion as to the 
date of onset of his illness; such testimony would only be 
probative if it were proffered by [] 'a witness qualified as 
an expert'."  Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992)).  In this case, the evidence does not demonstrate 
that the veteran has any medical expertise, or is otherwise 
qualified to render a medical opinion.

Thus, the medical evidence presented by the veteran does not 
demonstrate a nexus between a current low back disorder and 
military service.  In the absence of such a nexus, the 
medical evidence can not support a finding of service 
connection for a low back disorder.  38 C.F.R. § 3.303 
(2002); Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The Board has also considered the veteran's sworn testimony 
that he injured his back during service.  At a personal 
hearing, he testified that his back had never been normal 
since military service.  He reflected that he experienced 
back pain at the time he was treated for a gunshot wound to 
the leg.  He noted that he went to school after military 
service and worked until the 1980s.  He remarked that his 
activities were diminished because of his back problems and 
he was also concerned financially about his daughter who 
wanted to attend medical school.  Parenthetically, the Board 
notes that several attempts were made at obtaining medical 
records but that additional medical records from the 1950s 
(other than those already associated with the claims file) 
were not available.  

Although the veteran's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings indicative of a chronic low 
back disorder related to military service.  The veteran lacks 
the medical expertise to offer an opinion as to medical 
causation of any current disability.  Id.

Thus, in the absence of a chronic low back disorder shown 
during military service, the lack of post-service treatment, 
complaints, or diagnoses for many years after service 
separation, and no objective medical evidence of a nexus 
between military service and the veteran's current back 
complaints, his claim for service connection must be denied.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claim, and of the specific reasons for denying his claim.  By 
virtue of the information contained in the April 1995 rating 
decision, the January 1996 statement of the case, and the 
March 1999 and January 2003 supplemental statements of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

Further, the RO also notified him by letter dated in May 2002 
of his due process rights.  He was told what the evidence 
must show to support a claim, and what information he needed 
to submit, including records which would support of his 
claim.   He was told that VA would assist him in obtaining 
records for him.  He was also told to supply any additional 
information and that VA would attempt to obtain the records 
for him.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that an attempt was made to obtain a full 
compliment of service medical records but the veteran 
indicated that they were burned in the fire at NPRC; 
nonetheless, a service separation examination report is 
associated with the claims file.  Further, all medical 
records identified by the veteran have been associated with 
the claims file, including VA outpatient clinical records.  
In addition, the veteran asked and was provided with an 
opportunity to present testimony before the RO in January 
1996.  Moreover, the claim was the subject of a Board remand 
and the veteran recently underwent a VA examination expressly 
for the purpose of addressing the claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for a low 
back disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

